Citation Nr: 9932004	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

(The issue of entitlement to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
pension on behalf of a minor child, is the subject of a 
separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from October 1976 to 
March 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1987 rating decision of 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Notice of Disagreement was 
received in June 1987.  The statement of the case was issued 
in July 1987.  An appeal form was received in September 1987, 
indicating that the veteran wanted a hearing.  The veteran 
explained the basis of his appeal at a December 1987 RO 
hearing.  The Board finds that the veteran perfected a timely 
and adequate substantive appeal.  The RO allowed other issues 
and, in May 1988, informed the veteran that it would consider 
his appeal withdrawn unless he responded.  At that time, the 
RO was specifically prohibited from unilaterally withdrawing 
a perfected appeal.  38 C.F.R. § 19.125(c) (1987), now 
38 C.F.R. § 20.204(c) (1999).  The RO failed to forward the 
appeal to the Board.  Consequently, the initial claim for 
service connection remains open.  

The veteran now resides within the jurisdiction of the San 
Juan, Puerto Rico RO.  


FINDINGS OF FACT

1.  Various back disabilities have been diagnosed by medical 
professionals.  

2.  The veteran is competent to report a back injury while 
parachute jumping in service.  

3.  The opinion of a trained medical specialist links a 
current back disorder to injury in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran was released from active service in March 1985.  
At his December 1987 RO hearing, he provided sworn testimony 
of a back injury while parachuting during service.  This 
statement of injury is both competent and credible.  It 
provides evidence of injury in service, which is one of the 
elements of a well grounded claim.  

The other two elements of a well grounded claim were provided 
by Kim F. Lombardy, D.C., in August 1987.  The chiropractor 
diagnosed disc degeneration, neuroforaminal stenosis, and 
hypolordosis.  She associated the diagnosis with the injury 
in service.  

As there is evidence of a current diagnosis, injury in 
service, and a connection between the two, the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.

REMAND

Because the claim of entitlement to service connection for a 
back condition is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

There are various back diagnoses of record.  The RO should 
have the veteran examined to determine the correct diagnosis.  

The claim for service connection for a back disorder is 
REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA spine examination.  The examiner 
should express an opinion as to the 
current correct diagnosis for any back 
disorder the veteran may have.  The 
examiner should express an opinion as to 
whether it is as likely as not that any 
back disorder the veteran may have was 
the result of injury in service.  The 
basis for the opinion should be 
explained.   

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  


Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


